Citation Nr: 1325882	
Decision Date: 08/15/13    Archive Date: 08/26/13

DOCKET NO.  11-21 460	)	DATE
	)
	 )

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran had active service from September 1967 to April 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in March 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

March 2010 and July 2011 VA examination reports describe the Veteran's hearing at entrance into service and at discharge from service as being within normal limits.

At an April 1969 service discharge examination, puretone thresholds exceeded 20 decibels at 2000 and 4000 hertz in the right ear, and at 500 and 5000 hertz in the left ear.  Thus, the Veteran had audiological results consistent with a medical hearing loss at discharge.  The Court of Appeals for Veterans Claims has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

In addition, the examiners did not note the Veteran's indication at entrance into service of a history of ear trouble, and his September 1966 pre-induction examination hearing test results should be considered as having been reported in standards set forth by the American Standards Association (ASA), rather than the current International Standards Organization (ISO) standards.  VA has generally taken administrative notice that audiological testing conducted by the service department prior to November 1, 1967, was reported as ASA units, rather than ISO units.  
As a result, the VA examination reports from March 2010 and July 2011 are inadequate based on an inaccurate factual premise and should be returned for corrective action.  38 C.F.R. § 4.2.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify all records of VA and non-VA health care providers who have treated him for hearing loss either before active service (a history of hearing loss is reported on a September 1966 pre-induction report of medical history) or after active service.  

After obtaining any appropriate authorizations for release of medical information, the RO/AMC should seek to obtain any potentially relevant and available records that have not been previously received from each health care provider the Veteran identifies.  

The Veteran should also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO/AMC.

2. Once all available relevant medical records have been received, make arrangements with the appropriate VA medical facility for the Veteran to be afforded a VA examination for the purpose of determining whether it is at least as likely as not (whether there is a 50 percent or greater probability) that the Veteran has current hearing loss disability that began during service, was chronically worsened during service, or is related to some incident of service.  

The RO/AMC should send the claims file to the examiner for review, and the clinician should indicate that the claims file was reviewed.
 
The examiner should be informed that The Court of Appeals for Veterans Claims has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

The examiner should take a complete history from the Veteran as to any pre-service, in-service and post-service hearing loss.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this, with a fully reasoned explanation.  In providing this analysis, the examiner should note that acoustic trauma in service is conceded based on the Veteran's military occupation.

The examiner should review the history provided by the Veteran at a September 1966 pre-induction report of medical history, in which the Veteran indicated a history of hearing loss.  He further indicated that he had been treated within the last five years for ear trouble. 

The examiner should review the September 1966 pre-induction audiological testing results, with consideration of the fact that VA has generally taken administrative notice that results of audiological testing conducted by the service department prior to November 1, 1967, were reported in American Standards Association (ASA) units, rather than International Standards Organization (ISO) units.  The examiner should indicate whether the Veteran had hearing within normal limits at entrance into service.  

Additionally, the examiner should review the service discharge examination audiological results, and indicate whether the Veteran's hearing was within normal limits at discharge from service.  

The examiner should consider the fact that the Veteran's hearing ("H") portion of the PULHES profile was indicated to be a "1" at the September 1966 pre-induction examination and a "2" at the April 1969 service discharge examination.  The "PULHES" profile reflects the overall physical and psychiatric condition of the veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service).

With consideration of the history provided by the Veteran and reflected in the claims file, the PULHES profile at entrance and discharge from service, the Veteran's exposure to acoustic trauma during active service, and all audiological examination results of record, the examiner should provide an opinion as to whether it is at least as likely as not (whether there is a 50 percent or greater probability) that the Veteran has current left or right ear hearing loss disability that began or was chronically worsened during service, or is related to any incident of service.  

In all conclusions, the examiner should identify and explain the medical basis or bases, with identification of the relevant evidence of record. The examiner is requested to provide a fully reasoned explanation for his or her opinions, based on established medical principles and his or her clinical experience and medical expertise.  

3.  Readjudicate the issue on appeal.  If the benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order.  No action is required of the Veteran until he is otherwise notified by the RO/AMC.  By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

